Citation Nr: 1634719	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial schedular rating greater than 10 percent for dry eye syndrome of the left eye.

2.  Entitlement to increases in the initial schedular ratings for left eye visual impairment due to central stromal scarring with dense neovascularization associated with the dry eye syndrome of the left eye, currently assigned ratings of 10 percent prior to January 1, 2013, 60 percent from January 1, 2013 to December 23, 2013, 10 percent from December 24, 2013 to September 7, 2014, and 20 percent from September 8, 2014.

3.  Entitlement to an extra-schedular rating for left eye disabilities.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected left eye disabilities, prior to January 1, 2013, and after December 24, 2013.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to November 1999 and from April 2007 to September 2007.

These claims comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada RO in Reno, Nevada, which granted service connection for the left eye disabilities and assigned initial disability ratings of 10 percent for each left eye disability.  

In a May 2015 decision, the Board, in pertinent part, remanded the claims for further development.  The Board also determined that the evidence reasonably raised a claim for a TDIU due exclusively to the service-connected left eye disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Subsequently, a January 2016 rating decision of the RO granted increased staged ratings for the left eye visual impairment disability as well as a TDIU for the period from January 1, 2013 to December 24, 2013.  

That rating decision also granted service connection for irritable bowel syndrome with an initial noncompensable rating assigned.  In a written statement dated in July 2016, the Veteran contended that she was entitled to a minimum 10 percent rating for the service connected irritable bowel syndrome.  The Board notes that effective March 24, 2015, a notice of disagreement (NOD) must be submitted via a specific form provided by the VA (VA Form 21-0958).  38 C.F.R. § 20.201 (2015); 79 Fed. Reg. 57660 -57698 (Sept. 25, 2014).  As the Veteran has not submitted an NOD Form 21-0958 regarding this issue, it will not be addressed further herein.  The Veteran is advised that if she wishes to initiate an appeal with respect to the irritable bowel syndrome rating, an NOD Form 21-0958 must be filed by January 14, 2017.

The issue of entitlement to an extra-schedular rating for left eye disabilities is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left eye dry eye syndrome has been manifested by unilateral involvement of the lacrimal apparatus throughout the period on appeal.

2.  For the period on appeal prior to October 13, 2015, moderate incomplete paralysis of cranial nerve VII was demonstrated.

3.  Prior to January 1, 2013, the Veteran's left eye disability was manifested by visual acuity of no worse than 20/40 corrected distance vision in the left eye.

4.  The record does not demonstrate incapacitating episodes due to left eye disability other than during the period from January 1, 2013 to December 24, 2013.  

5.  From December 24, 2013, the Veteran's left eye disability was manifested by visual acuity of no worse than 20/100 corrected distance vision in the left eye.

6.  From December 8, 2014, the Veteran's left eye disability was manifested by visual acuity of no worse than 20/200 corrected distance vision in the left eye.

7.  The Veteran was employed prior to January 1, 2013, and again from January 2014; she was not unable to secure or follow a substantially gainful occupation as a result of service-connected disability during those periods.



CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for left eye dry eye syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.79, Diagnostic Code 6025 (2015).

2.  The criteria for a schedular rating of 10 percent for moderate incomplete paralysis of cranial nerve VII associated with left eye dry eye syndrome have been met from January 6, 2012 to October 12, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8207 (2015).

3.  Prior to January 1, 2013, the criteria for a schedular rating in excess of 10 percent for left eye visual impairment due to central stromal scarring with dense neovascularization associated with the dry eye syndrome of the left eye were not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.75, 4.79, Diagnostic Codes 6001, 6066 (2015).

4.  From January 1, 2013 to December 23, 2013, the criteria for a schedular rating in excess of 60 percent for left eye visual impairment due to central stromal scarring with dense neovascularization associated with the dry eye syndrome of the left eye were not met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.75, 4.79, Diagnostic Codes 6001, 6066 (2015).

5.  From December 24, 2013 to September 7, 2014, the criteria for a schedular rating in excess of 10 percent for left eye visual impairment due to central stromal scarring with dense neovascularization associated with the dry eye syndrome of the left eye were not met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.75, 4.79, Diagnostic Codes 6001, 6066 (2015).

6.  From September 8, 2014, the criteria for a schedular rating in excess of 20 percent for left eye visual impairment due to central stromal scarring with dense neovascularization associated with the dry eye syndrome of the left eye are not met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.75, 4.79, Diagnostic Codes 6001, 6066 (2015).

7.  The criteria for a TDIU prior to January 1, 2013 and after December 24, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Private and VA treatment records have been obtained as well as records from the Social Security Administration (SSA).  The Veteran was provided VA medical examinations in December 2013 and October 2015.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. 

Thus, VA's duty to assist has been met.
II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the RO has already established staged ratings with respect to the left eye visual impairment disability.

The January 2013 rating decision on appeal granted service connection for dry eye syndrome of the left eye.  An initial 10 percent rating was assigned from January 2012.  The 10 percent rating was assigned under Diagnostic Codes 8207-6025.

Disability of cranial nerve VII is rated pursuant to Diagnostic Code 8207.  Currently, the Veteran is receiving a single noncompensable rating pursuant to DC 8207 based on mild incomplete paralysis of the nerve.  Under the Rating Schedule, a 10 percent rating is warranted for moderate incomplete paralysis, a 20 percent rating is warranted for severe incomplete paralysis, and a 30 percent rating is warranted for complete paralysis.  Id.  The words "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  A 'Note' below the criteria indicates that such ratings are "dependent upon relative degrees of sensory manifestation or motor loss."

Diagnostic Code 6025 provides for a 10 percent rating based on disorders of the lacrimal apparatus when only one eye is involved.  38 C.F.R. § 4.79.

The May 2014 rating decision on appeal granted service connection for left eye visual impairment due to central stromal scarring with dense neovascularization associated with the dry eye syndrome of the left eye.  The currently assigned ratings are 10 percent prior to January 1, 2013, 60 percent from January 1, 2013 to December 23, 2013, 10 percent from December 24, 2013 to September 7, 2014, and 20 percent from September 8, 2014.  These ratings have been assigned under Diagnostic Codes 6001-6066.  

The General Rating Formula for Diagnostic Codes 6000 through 6009 directs that evaluation of a disability rated under Code 6001 should be on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79.

Under the General Rating Formula, a 10 percent rating is warranted for diseases of the eye with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months. A 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009, Note.

Visual acuity rating is based on the best distance vision obtainable with best correction by glasses except in cases involving keratoconus or where the spherical correction between the two eyes varies by more than four diopters.  38 C.F.R. § 4.75, 4.79, Table (neither exception is evident in this case). 

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.79, Diagnostic Code 6066.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063-6066 (2015).

Under Diagnostic Code 6066, a non-compensable rating is assigned for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  A 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066.

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.79 , Diagnostic Code 6066.

Under 38 C.F.R. § 4.75(c), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating visual impairment.  38 C.F.R. § 4.75(c) (2015).  The evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d) (2015).

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees at most, or unilateral scotoma.  38 C.F.R. § 4.79.  In this case, no visual field defect has been demonstrated at any time.

Left Eye Dry Eye Syndrome

An April 2012 VA cranial nerves examination noted that the Veteran's left eye was "still rather red.  Her left face appears normal facial expression.  But she has a slightly droopy upper eyelid on her left eye.  She has a slight difficulty in tightly closing her left eye."  The examiner noted moderate incomplete paralysis of cranial nerve VII.  The examiner stated that the Veteran had left eye dryness and keratitis.  "She tries to avoid direct daylight; she has difficulty reading for long; difficulty using computer; difficulty driving.  She must regularly put in eye moistener."  The examiner noted that "her droopy left eyelid is more cosmetic than an obstacle to everyday life."

On VA eyes examination in May 2012, the examiner noted left upper lid edema and erythema.  There was no visual field defect.  The examiner diagnosed self-induced (secondary to compulsive eye rubbing) left upper eyelid edema, erythema causing the upper lid to droop and thinning/loss of eyebrow.  "The patient has been observed on multiple visits at the VA eye clinic and instructed by multiple eye care providers both inside and outside the VA to stop rubbing her eye."

A November 2012 VA treatment record noted severe dry eye syndrome in the left eye.  The Veteran was treated with punctal plugs for her dry eyes in November 2012 and June 2013.

A March 2013 VA treatment record noted a corneal ulcer in the left eye - likely bacterial.  The Veteran was noted to be very photophobic.

A VA examination conducted December 24, 2013 noted central stromal scarring in the left eye.  

A December 2013 intake examination from Brimhall Eye Center noted that the Veteran had a left corneal ulcer and herpetic keratopathy with long-standing opacity and irritation unresponsive to multiple treatment modalities.  She was felt to be an excellent candidate for autologous serum eyedrops.

Records from the Brimhall Eye Center show treatment during 2015 for corneal ulcer of the left eye.  In February 2015 the Veteran denied any eye pain or discomfort.  In July 2015 the Veteran denied any pain, discomfort, or sensitivity.  

On VA cranial nerves examination conducted October 13, 2015, the examiner stated that the Veteran had subjective left eye dryness.  Motor and sensory examinations were normal.  "At this time, there is insufficient evidence to endorse a cranial nerve condition."  The examiner specifically noted that cranial nerve VII was "not affected" by any paralysis.  

On VA eyes examination in October 2015, the examiner noted a central stromal scar of the left eye that measured three millimeters by four millimeters, and was well healed, nontender, and nonpainful.  The examiner did not note any disorder of the lacrimal apparatus.  

The currently assigned 10 percent rating under Diagnostic Code 6025 is the maximum available for unilateral disability of the lacrimal apparatus.  This rating is appropriate given that dry eye symptoms have been shown throughout the appeals period.

The RO determined that the April 2012 cranial nerves examination showed mild incomplete paralysis of cranial nerve VII, which does not warrant a compensable rating under Diagnostic Code 8207.  However, review of the April 2012 examination report shows that the examiner indicated that the Veteran's cranial nerve VII disability involved moderate incomplete paralysis.  Thus, a separate 10 percent rating is warranted from the outset of the appeals period under Diagnostic Code 8207.  However, as the October 13, 2015 VA examination report found "insufficient evidence to endorse a cranial nerve condition," the 10 percent rating is no longer warranted from that date.

Left Eye Visual Impairment

On VA eye examination in May 2012, the examiner noted that during the past 12 months, the Veteran had not had any incapacitating episodes attributable to any eye condition.  Corrected distance visual acuity in the left eye was 20/40 or better.

A March 2013 VA treatment record noted that the Veteran reported that she had missed work for the past month dealing with her left eye problems.  

A September 19, 2013 VA eye clinic examination noted that the Veteran's cornea was scarred and vision was severely decreased in the left eye.  The examiner noted that the last treatment option recommended by a corneal specialist at the VA in Sacramento was autologous serum eye drops made from the Veteran's blood.  The blood was drawn but drops have not been made.  The Veteran reported extreme prickly irritation under temporal left eye lid and light sensitivity.  

A VA examination conducted on December 24, 2013 noted corrected distance vision in the left eye of 20/100.  There was no visual field defect.  The examiner noted central stromal scarring in the left eye.  The examiner noted that during the past 12 months, the Veteran had not had any incapacitating episodes attributable to any eye condition.  

In a written statement dated September 8, 2014, a private physician, B.D.B., M.D., reported that:

Since December of 2013, I have been following and treating [the Veteran] for a serious vision threatening eye condition in her left eye that dramatically affects her life.  [The Veteran] has been diagnosed with Herpetic keratitis of the left eye, a serious vision threatening form of keratopathy.  Her right eye is unaffected.  Her condition causes the persistent symptoms of significant pain (5/10 baseline, and frequently much worse), persistent foreign body sensation, and significantly blurry vision with a best corrected vision of around 20/200 (considered legally blind in that eye).  She requires persistent aggressive treatment to maintain a baseline functioning in her life, although significant symptoms still persist.  She has also been observed to have significant bouts of worsening symptoms associated with a recurrent inflammation from time to time.  These episodes require additional treatments atop the aggressive treatments she is already receiving.  She will likely be required to have daily these treatments for years to come, and perhaps for the rest of her life.  This condition significantly alters the quality of her life, and despite receiving the maximum treatments available, it's not ideally controlled.  

On VA eyes examination in October 2015, the examiner noted corrected distance vision in the left eye as 20/200.  The examiner noted that the Veteran had a difference equal to two or more scheduled steps between near and distance corrected vision, with the near vision being worse.  The examiner noted that the Veteran's stromal scar in the left eye was causing her 20/200 corrected vision.  There was no visual fields defect.  The examiner noted that the stromal scar was three millimeters by four millimeters, well healed, nontender, and nonpainful.  The examiner noted that the Veteran met the legal blindness criteria for the left eye, and that her right eye visual acuity was 20/40 or better.  The examiner noted that during the past 12 months, the Veteran had not had any incapacitating episodes attributable to any eye condition.  

The RO has assigned a 60 percent rating for the period from January 1, 2013 to December 23, 2013, based on finding that the Veteran's service connected left eye disability of visual impairment due to central stromal scarring with dense neovascularization resulted in incapacitating episodes having a total duration of at least 6 weeks during that 12 month period.  That is the maximum rating available based on incapacitating episodes under the General Rating Formula.  

As noted above, the General Rating Formula for Diagnostic Codes 6000 through 6009 directs that evaluation of a disability rated under Code 6001 should be on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79.  

During the other periods on appeal, the RO rated the left eye disability based on visual impairment.  This is proper as the record does not contain evidence of incapacitating episodes during any other period.  The VA examiners in May 2012 and October 2015 specifically found that that during the past 12 months, the Veteran had not had any incapacitating episodes attributable to any eye condition; there is no other medical evidence of record demonstrating incapacitating episodes at any time other than the January to December 2013 period.  

In considering the ratings based on visual impairment, the Board notes that the Veteran is only service connected for left eye visual impairment.  Thus, as her right eye is not service connected, the visual acuity of the right eye must be considered to be 20/40 for purposes of evaluating visual impairment, and the evaluation for visual impairment of the left eye may not exceed 30 percent given that there is no anatomical loss of that eye.  38 C.F.R. § 4.75.

For the period prior to January 1, 2013, a rating in excess of the 10 percent assigned is not warranted as the record shows that the Veteran's corrected distance left visual acuity was 20/40 or better on the May 2012 VA examination.  

For the period beginning December 24, 2013, the currently assigned 10 percent rating is proper as the VA examination on that date showed corrected distance left visual acuity was 20/100, which warrants a 10 percent rating under Diagnostic Code 6066.  

Finally, for the period beginning September 8, 2014, the currently assigned 20 percent rating is proper as the statement from Dr. B. reports that the Veteran's corrected distance left visual acuity was 20/200.  This finding was subsequently confirmed on the October 2015 VA examination.  That level of impairment is contemplated by the current 20 percent rating under Diagnostic Code 6066.  There is no showing at any time that the Veteran's left eye corrected distance visual acuity was 10/200 which would support a 30 percent rating under that Diagnostic Code.

TDIU

The law provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

A January 2016 rating decision granted a TDIU for the period from January 1, 2013 to December 24, 2013.  During that period the Veteran's service connected left eye visual impairment disability was rated as 60 percent disabling.  

The December 2013 VA examiner determined that the Veteran's visual impairment prevented her from obtaining employment in which near normal vision is required in both eyes (commercial driving, law enforcement, etc).  In a March 2015 statement, the Veteran reported that she lost her job at VA due to her service-connected left eye disabilities and was discharged from the Army National Guard due to her service-connected left eye disabilities.  She also reported having applied for SSA disability benefits due to her service-connected left eye disabilities.

A May 2015 SSA disability decision determined that the Veteran was disabled due to visual disturbances from January 1, 2013 to January 2014.  The decision noted that the Veteran, at a hearing in April 2015, testified that she had returned to work in January 2014 and had continued to work since that time.

On a VA Form 21-8940 completed by the Veteran in July 2015, she claimed that she had become too disabled to work in January 2013 due to her eye disabilities.  She also reported that she had worked 30 hours per week from July 2012 to January 2013, and 40 hours per week since January 2014.  

A VA eyes examiner in October 2015 stated that the Veteran could "entertain both physical and sedentary employment with the current ocular conditions."  He noted that the Veteran's left eye condition provides "limitations such as night driving, with climbing activities, and with walking in the dark with her noted loss of stereo vision.  The Veteran also has limitations when viewing material such as on a computer for too long a period with likely results in excessive blinking in helping to naturally re-lubricate the eyes regarding the current dry eye conditions."  The examiner also noted that "the Veteran also reports that she is currently employed with the current ocular conditions and with no issues at this time."

In a July 2016 written statement, the Veteran indicated that she was currently working for VA.  

The RO has assigned a TDIU for the period January 1, 2013, to December 24, 2013.  This corresponds to the period for which the Veteran's service connected left eye disability was assigned a 60 percent rating and she met the criteria for a TDIU under 38 C.F.R. § 4.16(a).

As the objective evidence of record demonstrates that the Veteran was employed prior to January 1, 2013, and again from January 2014, there is no basis for a finding that she was unable to secure or follow a substantially gainful occupation as a result of the service-connected disability during any other period on appeal.

Accordingly, a TDIU prior to January 1, 2013, and after December 24, 2013, is not warranted.



ORDER

An initial schedular rating greater than 10 percent for dry eye syndrome of the left eye is denied.

A separate 10 percent schedular rating for moderate incomplete paralysis of cranial nerve VII for the period from January 6, 2012 to October 13, 2015 is granted.

Increases in the initial schedular ratings for left eye visual impairment due to central stromal scarring with dense neovascularization associated with the dry eye syndrome of the left eye, currently assigned ratings of 10 percent prior to January 1, 2013, 60 percent from January 1, 2013 to December 23, 2013, 10 percent from December 24, 2013 to September 7, 2014, and 20 percent from September 8, 2014, are denied.

A TDIU due exclusively to service-connected left eye disabilities, prior to January 1, 2013, and after December 24, 2013, is denied.


REMAND

Regarding an extraschedular rating for the Veteran's service-connected left eye disabilities, the Board is not precluded from issuing a final decision on the increased rating claims and remanding the extraschedular-rating issue to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claims.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Here, the Board is bifurcating the Veteran's claims for increased rating for his service-connected left eye dry eye syndrome and visual impairment into one part that addresses schedular evaluations (discussed and decided above) and another part that deals with an extraschedular evaluation of those disabilities. 

The Board itself may not assign an extra-schedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extra-schedular rating in the first instance under 38 C.F.R. § 3.321(b) " or § 4.16(b)); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997). 

In exceptional cases, an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice, a determination to be made by the Under Secretary for Benefits or the Director of Compensation Service in the first instance.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366, 1568 (Fed. Cir. 2009).

In a July 2016 statement, the Veteran described impairments associated with her service connected left eye disabilities that may constitute an unusual disability picture that results in marked interference with employment.  Specifically, she  described special equipment needed to carry out her job, as well as ongoing discomfort in the eye.  Additionally, the private physician's statement dated in September 2014 referred to "persistent pain" and a "persistent foreign body sensation" in the left eye that, among other symptoms, "significantly alters the quality of her life."

Therefore, on remand, the RO should refer the issue to the Under Secretary for Benefits or the Director of the Compensation Service for a determination as to whether, to accord justice, the claimant's left eye disability picture requires the assignment of an extra-schedular disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter which provides an explanation of the provisions pertaining to the assignment of extra-schedular ratings under 38 C.F.R. § 3.321(b)(1).

2.  Thereafter, after completing any necessary development, forward the claim to the Undersecretary of Benefits or the Director of the Compensation Service for consideration of the assignment of an extra-schedular disability rating for service-connected left eye disabilities pursuant to the provisions of 38 C.F.R. § 3.321(b).

3.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


